Title: 1782 Nov. 27. Wednesday.
From: Adams, John
To: 


       Mr. Benjamin Vaughan came in, returned from London where he had seen Lord Shelburne.
       
       He says he finds the Ministry much embarrassed with the Tories, and exceedingly desirous of saving their Honour and Reputation in this Point. That it is Reputation more than Money &c.
       Dined with Mr. Jay and spent some time before Dinner with him and Dr. Franklin, and all the Afternoon and Evening with them and Mr. Oswald, endeavouring to come together, concerning the Fisheries and Tories.
      